Citation Nr: 0013033	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  99-00 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for lumbar disc disease, 
currently evaluated as 40 percent, to include the issue of 
entitlement to an extraschedular rating under 38 C.F.R. § 
3.321 (1999).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from February 1984 to April 
1989.  He also had what appears to be active duty for 
training from May to October 1983.

By rating decision in December 1995, service connection was 
granted for back disability, diagnosed as lumbar disc 
disease.  In May 1997, the veteran filed a claim for an 
increased rating for a back disability.  This appeal arises 
from the May 1998 rating decision from the Buffalo, New York 
Regional Office (RO) that continued a 20 percent evaluation 
for the veteran's service connected lumbar disc disease.  A 
Notice of Disagreement was filed in June 1998 and a Statement 
of the Case was issued in July 1998.  A substantive appeal 
was filed in January 1999.   

A hearing at the RO before a local hearing officer was held 
in May 1999.

By rating decision in July 1999, the RO increased the 
evaluation for the veteran's service connected lumbar disc 
disease from 20 percent to 40 percent, effective from May 10, 
1997.  The veteran has continued his appeal of the 40 percent 
rating.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The symptomatology of the veteran's lumbar disc disease 
is most closely analogous to pronounced intervertebral disc 
syndrome.

3.  The veteran's service connected lumbar disc disease does 
not markedly interfere with the veteran's employment or 
result in frequent periods of hospitalization.



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating of 60 percent 
for lumbar disc disease have been met.  38 U.S.C.A. §§ 1155 
(West 1991); 38 C.F.R. Part 4, including §§ 3.321, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5289, 5293 
(1999).

2.  The criteria for referral of the veteran's claim to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, for an extra-schedular evaluation have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. 
§ 3.321(b)(1) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service separation examination from February 
1989 shows that the veteran had been diagnosed with low back 
pain.  He complained of pain with prolonged sitting and 
standing.

By rating action of December 1995, service connection for a 
back disability, diagnosed as lumbar disc disease, was 
granted and a 20 percent evaluation was assigned.

On a VA treatment record from April 1997, it was noted that 
the veteran reported that when he sat his back felt tight.  
He was unable to sit, stand, or walk for long periods of time 
without discomfort.  He had occasional sharp pain in the 
lower back, including in the lower thoracic area.  He stated 
that his back would spasm at night, disturbing his sleep.  
The range of motion of the trunk was to 70 degrees of flexion 
with difficulty, extension was within normal limits, and side 
tilt was to 20 degrees to either side with difficulty.  There 
was increased tone in the paraspinal musculature from T8 down 
through the lumbosacral area.  The veteran's gait was 
guarded.  

In May 1997, the veteran filed a claim for an increased 
rating for his service connected back disability.

On a VA examination in July 1997, the veteran reported that 
he had low back pain that radiated to the right lower 
extremity to the level of the calf.  He had no bowel or 
bladder complaints referable to the low back problem.  He 
stated that he was not able to walk on his heels and toes 
without difficulty.  He stated that the pain in the lower 
back would be graded as 5/5.  The range of motion of the 
lumbosacral spine was flexion at the waist to 50 degrees and 
pain was elicited.  Motion of the lumbosacral spine lacked 40 
degrees.  Lateral bending was to 45 degrees bilaterally.  
Rotation was to 70 degrees bilaterally.  Deep tendon reflexes 
in the lower extremities were active and equal bilaterally.  
The strength in the extensor hallucis longus muscles were 
equal and adequate on each side.  There was sensory loss 
about the lateral aspect of the right foot.  He was able to 
straighten both knees in a sitting position without 
difficulty and each calf measured 14 inches.  The diagnoses 
included discogenic disease of the lumbosacral spine.  

Received were VA treatment records from April 1997 to August 
1997 that show that in April 1997, it was noted that the 
veteran attended a clinic daily regarding degenerative disc 
disease of the lumbar spine.  He received interferential 
current with moist heat.  Additionally, in April 1997, it was 
noted that the veteran was assigned to therapy daily.  He was 
on a general conditioning program including progressive 
resistance exercises and aerobic conditioning activities.  He 
worked out on the universal gym and played basketball.

In May 1997, the veteran complained of chronic lumbar pain 
with periodic sciatica and had x-rays.  It was later noted in 
May 1997 that the veteran had disc herniation at L4 and L5.  

In June 1997, it was noted that the veteran had been followed 
for his back.  He had decreased flexion to 70 degrees and 
extension to 10 degrees.  He continuously complained of lower 
back pain.  The x-rays showed encroachment with suspicion for 
herniated pulposus of L4/L5.  He had a history that would 
correlate with his complaints.  

An additional record from June 1997 shows the veteran 
attended a clinic regarding degenerative disc disease of the 
low back that was chronic.  He received interferential 
current with moist heat daily.  

A record from July 1997 shows that the veteran was given 
medication for low back pain.  

Later in July 1997, it was noted that the veteran was seen in 
clinic for degenerative joint disease of the lumbar spine and 
received interferential current with moist heat.  

On a report from August 1997, it was noted in pertinent part 
that the veteran stated he hurt his back in service and this 
condition had gotten worse through the years.  He was seen 
hobbling into the examiner's office.

By rating action of May 1998, the 20 percent evaluation for 
the veteran's service connected lumbar disc disease was 
continued.  The current appeal to the Board arises from this 
action.

On a VA outpatient record from March 1998, the veteran was 
seen with complaints of low back pain.  He had a history of 
L5-S1 disc problems.  He lifted something three days 
previously; since then, he had pain and burning in the lower 
back.  There was no radiation down the legs.  He normally had 
pain on and off but this time it had not gone away.  He took 
pain relievers without relief.  He had had an MRI that showed 
L5 disc protrusion.  On examination, there was pain on 
extension and right sided bending.  The pain was relieved 
with flexion.  There was point tenderness to palpation on the 
right side of L5.  Straight leg raise was negative 
bilaterally.  An x-ray of the lumbosacral spine showed L5-S1 
narrowing.  The assessments/diagnoses included low back pain 
exacerbation from heavy lifting three days prior.

Records received in April 1999 from the Erie County Medical 
Center shows that the veteran was seen in December 1998 with 
complaints of exacerbation of a military lifting injury.  He 
complained of a constant knot in the back with pain.  He 
could function normally 60 percent of the time but had spasms 
and burning pain, especially when sitting.  The pain radiated 
to the right hip.  He worked at the post office.  

A follow up record from February 1999 shows the veteran 
called to request a note that it was okay to work 10 hours a 
day/ 5 days a week with two consecutive days off.  

A further follow up record from April 1999 shows that the 
veteran had an epidural of L5 four days prior.  He was 
scheduled to follow up in eight days for an injection of S1.  
He had shooting pains at the injection site.  He missed work 
at the post office occasionally secondary to low back pain 
and depression.  On examination, there was good range of 
motion of the spine.  There was paraspinal muscle spasm on 
the right.  Straight leg raise was negative.  Deep tendon 
reflexes were 2+ and equal.  Motor strength was 5/5 except 
that right dorsiflexion was 4/5.  The assessments included 
lumbar disc bulge, chronic.

At the RO hearing in May 1999, the veteran stated that he had 
a constant, continuing pain of his back.  He also stated that 
he experienced intermittent sharp pains that would cause his 
knees to buckle and would go very deep down his right leg.  
He left foot would swell because he would relieve the 
pressure by standing on that leg.  The pain would radiate to 
the mid-hamstring area.  He took pain relievers daily.  The 
veteran reported that he worked at the post office for about 
a year.  In the last six months, he was put on a reduced work 
schedule due to the back pain.  He was supposed to work six 
days a week but now could only work five days a week.  He 
also would call in frequently to say he could not work.  
Occasionally he worked with certain equipment that would 
cause him problems, and he could not work the next day.  He 
wore a back brace.  The pain caused him problems socially as 
well, in that it limited his daily activities with his 
family.  His back would swell and become stiff if he sat for 
long periods of time.  At times, he had problems walking any 
distance.  

A report from Elizabeth Ditonto, M.D., from April 1999, shows 
the veteran was seen for pain management.  He reported that 
he had a dull ache in his back and would intermittently get 
sharp pains into the right buttock and right upper extremity 
to above the knee and muscle spasm.  Occasionally, the outer 
aspect of the right foot would tingle.  His pain was 
increased with coughing, sneezing, pulling with the arms, and 
standing.  It was decreased by walking and medications.  The 
pain would range from 4 out of 10 to 9 out of 10 at the 
worse.  He usually used a back brace.  He reported that his 
pain caused him to lie down and rest 4 to 5 times a day.  He 
had trouble falling asleep and awakened secondary to the 
pain.  On examination, the veteran's gait showed an increased 
swing phase on the left and slight flexed position at the 
waist.  He was able to ambulate on both his heels and toes.  
There was bilaterally symmetry of the back.  There was 
tenderness to palpation over the T11 spinal process as well 
as the left L4 paraspinal muscles.  The lumbar paraspinal 
muscles were noted to be very taut but no active trigger 
points were detected.  He did have tenderness over the right 
sacroiliac joint.  Weidel's signs were negative.  The range 
of motion of the lumbar spine was decreased to 25 degrees of 
flexion, 5 degrees of extension, and 20 degrees of side-
bending bilaterally.  The examination of the lower 
extremities revealed 2+ deep tendon reflexes, intact motor 
strength except for a slightly decreased extensor hallucis 
strength bilaterally.  Sensation to pinprick was intact.  
Sitting straight leg raise was negative.  Supine straight leg 
raise revealed a positive cross leg pain on the left at 70 
degrees and positive right straight leg raise led to low back 
pain at 70 degrees which increased with dorsiflexion.  The 
range of motion of the hip was full.  Patrick's and 
Gaensten's sign were negative.  The assessment included S1 
radiculopathy with known disc disease and possible sacroiliac 
joint dysfunction.  

Received in May 1999 were leave records from the U. S. Postal 
Service for the veteran for leave years 1998 and 1999 that 
show that the first record of the veteran's use of leave for 
1998 was the use of sick leave on November 29, 1998 and 
December 11, 1998.  On January 2, 13, and 14, 1999 and March 
11, 21, and 31, 1999, the veteran additionally used sick 
leave and he used emergency annual leave on January 30, 1999, 
and April 9, 10, and 11, 1999.  

Notations from the VA from October 1998 show the veteran was 
recommended to work no more than five days per week with two 
days off and eight hour days due to his service connected 
medical condition of lumbar disc disease.  This was 
considered to be a permanent disability.

On a VA examination in June 1999, the veteran reported that 
he was being treated at a pain management clinic regarding 
his low back pain.  He was employed by the post office 
processing mail.  He stated that his low back pain occurred 
four to five times daily.  He had no symptoms referable to 
his bowel or bladder.  An x-ray from July 1998 revealed 
narrowing of the L5-S1 disc space.  MRI reports from the Erie 
County Medial Center revealed a herniated nucleus pulposus at 
the level of L5 and S1.  On examination, the veteran was able 
to walk on his heels with a considerable amount of 
difficulty.  He was unable to walk on his toes.  He wore an 
elastic back brace with a few flexible uprights and anterior 
Velcro closure.  The range of motion was flexion at the waist 
to 45 degrees.  This was painful.  Extension was to 20 
degrees.  Lateral bending was to 30 degrees bilaterally.  
Rotation was to 50 degrees bilaterally.  As stated, flexion 
was painful and the other movements were pain free.  There 
was tenderness with spasm over the paravertebral muscles of 
the lumbosacral spine on the right.  Deep tendon reflex 
testing revealed the ankle jerk on the right to be diminished 
and the strength of the extensor hallucis longus muscle was 
diminished on the right.  Sensory testing revealed sensory 
loss at the lateral aspect of the right foot.  The veteran 
was able to straighten both knees in a sitting position 
without difficulty.  The diagnoses included chronic strain 
lumbosacral spine, degenerative disc disease of the 
lumbosacral spine, and herniated nucleus pulposus at the 
level of L5 and S1.   

II. Analysis

Initially, the Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The Court has held that when a 
veteran claims a service connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  Thus, no further assistance to the veteran is 
required to comply with the duty to assist him, as mandated 
by 38 U.S.C.A. § 5107(a).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Also, 38 C.F.R. § 4.10 
provides that, in cases of functional impairment, evaluations 
must be based upon lack of usefulness of the affected part or 
systems, and medical examiners must furnish, in addition to 
the etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon the 
person's ordinary activity.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete, or inaccurate 
report, and to enable the VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath, 1 Vet. App. at 594.  

Moreover, the United States Court of Appeals for Veterans 
Claims has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  
Johnson v. Brown, 9 Vet. App. 7 (1997), and Deluca v. Brown, 
8 Vet. App. 202, 206 (1995).  The VA General Counsel in a 
precedent opinion has held that Diagnostic Code 5293, for 
intervertebral disc syndrome, involves loss of range of 
motion and that consideration of 38 C.F.R. 
§§ 4.40, 4.45 is applicable.  VAOPGCPREC 37-97 (December 
1997).  The codes applied in the veteran's rating for his 
back disability contemplate limitation of motion of the 
lumbar spine in evaluating the claimant's appeal for 
increased compensation benefits.  

The veteran's service connected lumbar disc disease is 
currently assigned a 40 percent evaluation under Diagnostic 
Code (DC) 5293 of VA's Schedule for Rating Disabilities, 38 
C.F.R. Part 4.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).
   
Under Diagnostic Code 5293, a 40 percent rating may be 
assigned for severe intervertebral disc syndrome; recurring 
attacks, with intermittent relief.  A 60 percent rating may 
be assigned for pronounced intervertebral disc syndrome; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1999).

The veteran's back disability may additionally be rated under 
Diagnostic Code 5289 for favorable ankylosis of the lumbar 
spine which merits a 40 percent rating, while a 50 percent 
rating is assigned for unfavorable ankylosis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (1999). 

The medical evidence in this case shows that the veteran 
suffers from constant low back pain with evidence of 
herniated nucleus pulposus and degenerative disc disease 
referable to the lumbar spine.  He has demonstrable muscle 
spasm on examination and pain that radiates to the right 
lower extremity.  His neurological manifestations include 
some loss of strength of the extensor hallucis longus, 
sensory loss at the lateral aspect of the right foot and 
diminished ankle jerk on the right.  Therefore, the 
undersigned finds that a 60 percent rating is warranted for 
pronounced intervertebral disc syndrome with little 
intermittent relief.  This is the highest rating available 
for low back symptomatology.  

Consideration has also been given to whether an 
extraschedular rating is in order.  The regulations provide 
as follows:

Ratings shall be based as far as 
practicable, upon the average impairments 
of earning capacity with the additional 
proviso that the Secretary shall from 
time to time readjust this schedule of 
ratings in accordance with experience.  
To accord justice, therefore, to the 
exceptional case where the schedular 
evaluations are found to be inadequate, 
the Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service, upon field station submission, 
is authorized to approve on the basis of 
the criteria set forth in this paragraph 
an extra-schedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to 
the service-connected disability or 
disabilities.  The governing norm in 
these exceptional cases is: A finding 
that the case presents such an 
exceptional or unusual disability picture 
with such related factors as marked 
interference with employment or frequent 
periods of hospitalization as to render 
impractical the application of the 
regular schedular standards.

38 C.F.R. § 3.321(b)(1) (1999).

The veteran has indicated that he has frequently missed work 
and has limitations regarding his work due to his service 
connected lumbar disc disease.  In a July 1999 rating 
decision and a July 1999 Supplemental Statement of the Case, 
the RO addressed the issue of entitlement to an 
extraschedular evaluation for service connected lumbar disc 
disease.  The RO determined that the veteran's history and 
symptoms failed to meet the "exceptional or unusual 
disability picture" threshold.

The Board finds no reason for upsetting the RO's 
determination.  There is no evidence that the veteran's 
service-connected disability caused marked interference with 
employment.  Leave records show the veteran missed 
approximately 11 days of work starting in November 1998 and 
April 1999 due to sick leave or emergency annual leave.  VA 
notations from October 1998 show that the veteran was to work 
eight hour days, five days a week with two days off, and a 
note from the Erie County Medical Center, pursuant to the 
veteran's request, shows the veteran was to work 10 hours a 
day, five days a week with two days off due to the service 
connected lumbar disc disease.  Again, this does not 
demonstrate marked interference with employment.  
Consequently, the Board finds that an "exceptional or 
unusual disability picture" does not exist.


ORDER

Entitlement to a rating of 60 percent for lumbar disc disease 
is granted, subject to the law and regulations pertaining to 
the payment of monetary benefits.

Entitlement to an extraschedular rating for lumbar disc 
disease under 38 C.F.R. § 3.321 (1999) is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 



